Citation Nr: 1729800	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from November 1963 to November 1965, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office. The Board previously remanded this issue in October 2013 and September 2016.

The Board notes that the issues of entitlement to service connection for a heart attack and for a stroke were raised in the September 2016 Board remand, but it appears they have not yet been adjudicated.  Correspondence from April 2017 suggests that the Agency of Original Jurisdiction is actively working on these issues therefore the Board will not refer them again.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for arthritis of the bilateral sacroiliac joint, rated as 20 percent disabling as of January 25, 1968, and for right lower extremity radiculopathy, rated as 10 percent disabling as of December 1, 2011.  His combined disability rating is 20 percent from January 25, 1968, and 30 percent from December 1, 2011.  Therefore, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The Board notes that the Veteran's claim was already referred for extraschedular consideration in December 2016. 

The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case the Veteran has a limited education, and he has prior work as a maintenance supervisor at a hospital until July 1995.  The Veteran reported in his application that he was unable to work due to his arthritis, spine, heart attack, and stroke.  The Board notes that at this time, the Veteran is not service-connected for his heart attack and stroke, therefore the Board may not consider these disabilities or their connected limitations in determining whether he is able to obtain and maintain substantial gainful employment.  

In September 2007 the Veteran first underwent VA examination in connection with his spinal claim, at which point he asserted that he was unable to run, but that he was able to walk half of a block.  At the time, he was noted to be retired.  On physical examination he had a reduced range of motion in the spine, and he was diagnosed with arthritis of the bilateral sacroiliac joints and degenerative changes at L5-S1.  In December 2011 the Veteran underwent VA examination in connection with his spinal claim.  He reported having spinal surgery, and since the surgery he reported that he was treating his symptoms with over-the-counter medications.  He asserted that he was wheelchair bound after having a myocardial infarction and a stroke in April 2009 (not due to service-connected disabilities).  On physical examination the Veteran had a reduced range of motion in the spine.  The VA examiner opined that the Veteran's spinal condition impacted his ability to work.  He explained that the Veteran was a farmer until he had to leave farm work due to back pain in the 1960's, and that he tried doing construction work but could not due to back pain.  He reported that the Veteran worked in maintenance at a hospital until 1995, at which time he retired due to back pain.  

In November 2012 the Veteran again underwent VA examination in connection with his back claim, but the VA examiner found that the Veteran's back disability did not affect his ability to work.  In making this determination the VA examiner noted that the Veteran retired from his job at age 54 not because of his back or any other service-connected disability but because he could not get along with the management.  

In August 2015 the Veteran again underwent VA examination in connection with his claim, and after a file review the VA examiner indicated there was no current documented evidence of significant interval back condition changes.  The Veteran described having back pain that would limit his ability to perform transfers from the wheelchair to the recliner, toilet, and vehicles.  Range of motion testing was not performed.  The VA examiner reported that the Veteran's spinal condition would affect his ability to work based on the Veteran's own assertions and self-reported history, and tolerance demonstrated during the examination.  The VA examiner noted that the Veteran might likely have difficulty tolerating greater than sedentary to minimal light duty essential tasks from the wheelchair level.  

In this case, the December 2011 examination report reflects the Veteran's reports of leaving previous employment due to back pain.  However, the November 2012 examiner opined that the back disability did not affect the Veteran's ability to work and the August 2015 examiner found that there would be difficulty tolerating greater than sedentary to minimal light duty essential tasks.  Overall, the Board finds the evidence reflects that the service-connected disabilities would preclude labor intensive employment.  The Veteran has back pain and limitation of motion, with some radiation into the right lower extremity.  This would certainly affect employment, as reflected by the currently assigned disability ratings, but would not preclude sedentary or light duty tasks.  

While the Veteran has limited education, he does have experience as a maintenance supervisor.  Given the Veteran's supervisory experience, the Board finds that even with his radiating back pain and limitation of motion, the Veteran would not be precluded from a supervisory position or other sedentary to light duty type of employment.  The Board recognizes that the Veteran has other limitations in his mobility which may affect his ability to work caused by his heart attack and stroke in 2009, but to date those disabilities are not service-connected and their effects on employment cannot be considered in this decision.  

The Board has considered the Veteran's contentions and notes that his disabilities may cause him some functional loss, but not to the extent that they would preclude employment.  Service connection is not in effect for any mental disorders or other disability that would have a significant effect on interaction with customers or other skills commonly associated with sedentary employment, and the record does not support a finding that the combination of his service-connected disabilities would preclude light or sedentary work.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


